Citation Nr: 0209728	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a schedular rating in excess of 50 percent 
for migraine headaches.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision dated in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which established service connection for 
migraine headaches and evaluated this condition as 30 percent 
disabling under Diagnostic Code 8100 effective from May 20, 
1993.  By a decision dated in June 1999, the RO held that the 
veteran was not entitled to a total rating for compensation 
purposes based on unemployability.

By a decision dated in February 2001, the RO increased the 
rating for the headache disorder from 30 percent to 50 
percent under Diagnostic Code 8100 effective from May 20, 
1993.  The maximum schedular rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, for migraine headaches is 50 percent.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran is currently in receipt of the maximum 
schedular evaluation for migraine headaches.

3.  The veteran's service-connected migraine headaches are of 
such severity as to preclude him from securing and following 
any form of substantially gainful employment consistent with 
his education and work experience.


CONCLUSION OF LAW

1.  Because the veteran has been assigned the maximum 
schedular rating for migraine headaches, a claim for a rating 
in excess of 50 percent on a schedular basis lacks merit as a 
matter of law.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
In view of the favorable decision reached herein, the Board 
finds that there is no need for any additional development to 
comply with the requirements of the VCAA.

I.  Schedular rating for migraine headaches.  The Board notes 
that during the pendency of the appeal, in a February 2001 
rating decision, the RO granted the veteran a 50 percent 
evaluation for his service-connected migraine headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).  
Under Diagnostic Code 8100, a 50 percent evaluation 
represents the maximum schedular evaluation allowable by law.  
As a result, there is no legal entitlement to a schedular 
rating in excess of 50 percent for migraine headaches under 
Diagnostic Code 8100.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court, held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

II.  Total Rating Based on Unemployability.  The veteran 
contends that his migraine headaches are productive of 
significant physical impairment which has rendered him unable 
to secure and follow any form of substantially gainful 
employment consistent with his education and occupational 
experience.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  38 C.F.R. § 3.340.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

In this case, the Board notes that the veteran's only 
service-connected disability consists of migraine headaches, 
rated as 50 percent disabling.  Thus, he does not meet the 
schedular requirements set forth at 38 C.F.R. § 4.16(a) for a 
total rating based on individual unemployability.

While the veteran does not have a single disability rated at 
60 percent, or a combined rating of 70 percent, this is not 
the end of the inquiry.  The threshold question is whether 
the veteran's service-connected headache disability precludes 
him from engaging in substantially gainful employment.  That 
is to say, work which is more than marginal, and permits the 
individual to earn a "living wage."  See Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes his or her case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, it is the opinion of the Board that the 
veteran's service-connected headache disorder, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  Specifically, the severity of his 
service-connected migraine headaches, when reviewed alone, 
more likely than not render the veteran unemployable.  The 
Board is persuaded by an August 1998 VA examiner's opinion 
that the veteran "is not employable at this point because of 
his continued headache symptoms."  At the time of the 
examination, the veteran was having almost daily headaches.  
Medical records from Dr. Cohn reflect that when the veteran 
was seen in February 1999, he was experiencing twice daily 
very severe headaches lasting several hours.  The veteran 
thereafter reported that he became too disabled to work as of 
March 12, 1999, because of progressive worsening of his 
migraine headaches.  The veteran's statement is supported by 
a letter from P. D. LaMarca, controller of the AES 
Corporation, the veteran's employer, which states that the 
veteran resigned from the company "since due to ill health 
he was unable to continue his duties effectively."  Medical 
records from VA medical facilities document the fact that the 
veteran continued to experience frequent headaches throughout 
the year which sometimes lasted for hours to days.  

Accordingly, it is the opinion of the Board that, with 
resolution of reasonable doubt in the veteran's favor, a 
total compensation rating based on individual unemployability 
is warranted.


ORDER

Entitlement to a schedular rating in excess of 50 percent for 
migraine headaches, residuals of mononucleosis on a schedular 
basis is denied as a matter of law.

A total disability evaluation for individual unemployability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

